DETAILED ACTION
This office action is in response to communication filed on October 6, 2021.

Response to Amendment
Amendments filed on October 6, 2021 have been entered.
Claims 1-2 have been amended.
Claims 1-8 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 5-6), filed on 10/06/2021, with respect to the objections to claims 1-2 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Examiner’s Note
Claims 1-8 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting service performance of a tunnel lining based on defect characteristics of the tunnel Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding dependent claims 2-8, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their independent claim.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.
Zhou (CN 102507348 B, see translation) discloses:
A method for detecting service performance of a tunnel lining based on defect characteristics of the tunnel lining (Abstract: a test method for lining concrete structure bearing capacity is performed), comprising: 
(3) recording detection results of the defect characteristics of the tunnel lining using an in-situ detection method ([0003]-[0010]: a loading capacity test method is executed in order to gather data for comparison with theoretical values (see [0012])); 

Bae (KR 100729994 B1, see translation) teaches:
“An apparatus and a method for testing a section for a tunnel lining are provided to perform a load test under a state that a section sample simulating a partial period of a practical tunnel lining has the same condition as a boundary condition at the practical tunnel lining period. An apparatus (100) for testing a section for a tunnel lining includes a section sample (1), a jig unit (10), a load device (30), and a measurement device (40). an apparatus and method for testing a tunnel lining includes building a section of the tunnel lining, and applying load to measure the structure behavior).

Deev (Deev, P.V., Sammal’, A.S. & Baryshnikov, V.D. Estimating remaining life of underground tunnel concrete lining by convergence measurements. J Min Sci 48, 440–444 (2012). https://doi.org/10.1134/S1062739148030069) teaches:
	“Experience suggests that stresses and strains in underground lining can fluctuate long time after the lining construction was completed. Safe underground mining in the conditions of the continuously growing loads on lining requires determining the lining stress state based on the lining convergence measurements and estimating the lining remaining life” (p. 440, par. 1: determination of lining stress state based on lining convergence measurements and estimation of lining remaining life for safe underground mining, while modeling an underground structure (see p. 441, par. 3)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

(2) establishing a corresponding relationship between the defect characteristics of the simulation lining and a remaining bearing capacity interval of the model according to the test results of the defect characteristics of the simulation lining recorded in step (1); 
 (4) determining a remaining bearing capacity interval of the tunnel lining in step (3) based on the detection results of the defect characteristics of the tunnel lining in step (3) according to the corresponding relationship between the defect characteristics of the simulation lining and the remaining bearing capacity interval of the model in step (2),”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-8.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU; Bin et al., US 20200142052 A1, AUTOMATIC WALL CLIMBING TYPE RADAR PHOTOELECTRIC ROBOT SYSTEM FOR NON-DESTRUCTIVE INSPECTION AND DIAGNOSIS OF DAMAGES OF BRIDGE AND TUNNEL STRUCTURE
Reference discloses a robot used for inspecting tunnel structures.
Akashi; Yukio et al., US 10116871 B2, Tunnel lining surface inspection system and vehicle used for tunnel lining surface inspection system
Reference discloses a method for inspecting a tunnel using images.
LIU, Xue-zeng et al., CN 110132718 A, structure based on tunnel lining deformation characteristic of remaining bearing force measuring method and system
Reference discloses a method for determining remaining bearing force of a tunnel lining by making a lining model according to the actual tunnel structure, performing a loading test and recording structure deformation, and based on the deformation load function relation, determine the bearing capacity of the tunnel structure. 
LIU, Xue-zeng et al., CN 108827669 A, A test system for simulating deformation damage characteristic of tunnel
Reference discloses a test system for simulating deformation of a tunnel lining.
YAN, Zhi-guo et al., CN 101131343 A, Mechanical property test system of annular tunnel lining structural system in high temperature
Reference discloses a system for testing tunnel lining in high temperatures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857